DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 1-10 in the reply filed on 06/03/2021 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 02/27/2020 appears to be acceptable.

Drawings
The drawings filed 06/03/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 20160099246 A1) in view of Maeda et al. (US 20160155816 A1).

Regarding independent claim 1, Basker et al. teach a semiconductor device, comprising:
a first raised feature 10a (‘first semiconductor fins’, fig. 1; ¶ 0030) in a n-type channel field effect transistor (NFET) (‘n-type FinFET’, ¶ 0030) region  on a substrate 8 (¶¶ 0030-0031);
a first n-type doped epitaxial semiconductor material 32 (‘first epitaxial source/drain regions’, fig. 3A-3B; ¶¶ 0053-0054) wrapped around the first raised feature 10a;
a second raised feature 10b (‘second semiconductor fins’, fig. 1; ¶ 0030) in p-type channel field effect transistor (PFET) (‘p-type FinFET’, ¶ 0030) region on the substrate;
a second p-type doped epitaxial semiconductor material 34 (‘second epitaxial source/drain regions’, fig. 3A-3B; ¶¶ 0053-0054) wrapped around the second raised feature 10b; 

But Basker et al. are silent upon the provision of wherein
a first metal silicide contact layer wrapped around the first n-type doped epitaxial semiconductor material; and
a second metal silicide contact layer wrapped around the second p-type doped epitaxial semiconductor material.

However, Maeda et al. teach a similar FinFET device, wherein 

a second metal silicide contact layer 262-1, 262-2, 262-3 (‘second metal alloy layers’, ‘NiSi or TiSi’, fig. 11-14; ¶ 0075, ¶0080) wrapped around the second p-type doped epitaxial semiconductor material 261-1, 261-2, 261-3 (‘second elevated sources/drains’, ¶ 0075).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Basker et al. and Maeda et al. to form silicide layers on the S/D regions according to the teachings of Maeda et al. with a motivation to limit current flow through the S/D regions and S/D contacts, thus limit operating current consumption and enhance device performance and longevity. See Maeda et al., ¶¶ 0058-0062 etc. 

Regarding claim 2, Basker et al. and Maeda et al. further teach, the device of claim 1, wherein the first and second raised features 10a, 10b contain Si fins (Basker et al., ¶¶ 0031-0032).

Regarding claim 3, Basker et al. and Maeda et al. further teach, the device of claim 1, wherein the first n-type doped epitaxial semiconductor material contains Si:P or Si:As (Basker et al., ¶ 0053-0056).
 
Regarding claim 4, Basker et al. and Maeda et al. further teach, the device of claim 1, wherein the second p-type doped epitaxial semiconductor material contains Si:B or SiGe:B (Basker et al., ¶ 0053-0056).

Regarding claim 5, Basker et al. and Maeda et al. further teach, the device of claim 1, wherein the first n-type doped epitaxial semiconductor material 161-1, 161-2, 161-3 (‘first elevated sources/drains’, ¶ 0075 of Maeda et al.) and the second p-type doped epitaxial semiconductor materials 261-1, 261-2, 261-3 (‘second elevated sources/drains’, ¶ 0075 of Maeda et al.) each have upward facing surfaces and downward facing surfaces, and the first and second metal silicide contact layers 162-1, 162-2, 162-3 and 262-1, 262-2, 262-3 (fig. 11-14; ¶ 0075, ¶0080 of Maeda et al.) are formed on the upward facing surfaces and on the downward facing surfaces.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. and Maeda et al. as applied to claim 1 as above, and further in view of ADUSUMILLI et al. (US 20180138093 A1).

Regarding claim 6, Basker et al. and Maeda et al. teach all the limitations described in claim 1.
Maeda et al. further teach, wherein the first metal silicide contact layer 162-1, 162-2, 162-3 (‘first metal alloy layers’, ‘NiSi or TiSi’, fig. 11-14; ¶ 0075, ¶0080) includes a titanium silicide. 
But Basker et al. and Maeda et al. are silent upon the provision of wherein the second metal silicide contact layer contains a silicide of ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), iridium (Ir), or platinum (Pt).
However, ADUSUMILLI et al. teach a NFET-PFET device, wherein the metal silicide contact layer 502/602/604 contains a silicide of titanium (Ti) or ruthenium (Ru) (¶ 0052, ¶ 0054).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the Titanium Silicide material of Maeda et al. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. and Maeda et al. as applied to claim 1 as above, and further in view of Wu et al. (US 20200058562 A1).

Regarding claim 7, Basker et al. and Maeda et al. teach all the limitations described in claim 1.
But Basker et al. and Maeda et al. are silent upon the provision of wherein the device of claim 1, further comprising:
a titanium nitride (TiN) layer directly on the first metal silicide contact layer and on the second metal silicide contact layer; and
a cobalt metal layer or a ruthenium metal layer on the TiN layer.

However, Wu et al. teach a similar FinFET device, wherein 
a titanium nitride (TiN) layer (‘barrier layer’, ‘TiN’, fig. 2; ¶ 0049 and fig. 9; ¶ 0060) directly on the first metal silicide contact layer 160 (fig. 10; ¶ 0062) and on the second metal silicide contact layer 162 (fig. 10; ¶ 0062); and
a cobalt metal layer or a ruthenium metal layer 134/154 (fig. 10; ¶ 0049, ¶ 0060) on the TiN layer.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Basker et al., Maeda et al. and Wu et al. to 
Note: Wu et al. (US 20200058562 A1) can be used as primary art to reject claim 1.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al., Maeda et al. and ADUSUMILLI et al. 

Regarding independent claim 8, Basker et al. teach a semiconductor device, comprising:
a first raised Si feature 10a (‘first semiconductor fins’, fig. 1; ¶ 0030) in a n-type channel field effect transistor (NFET) (‘n-type FinFET’, ¶ 0030) region on a substrate 8 (¶¶ 0030-0031);
a first n-type doped epitaxial semiconductor material 32 (‘first epitaxial source/drain regions’, fig. 3A-3B; ¶¶ 0053-0054) wrapped around the first raised Si feature 10a, the first doped epitaxial semiconductor material 32 containing Si:P or Si:As (¶¶ 0053-0056);
a second raised Si feature 10b (‘second semiconductor fins’, fig. 1; ¶ 0030) in p-type channel field effect transistor (PFET) (‘p-type FinFET’, ¶ 0030) region on the substrate;
a second p-type doped epitaxial semiconductor material 34 (‘second epitaxial source/drain regions’, fig. 3A-3B; ¶¶ 0053-0054) wrapped around the second raised Si feature 10b, the second p-type epitaxial semiconductor material 34 containing Si:B or SiGe:B (¶¶ 0053-0056); and

But Basker et al. are silent upon the provision of wherein
a titanium silicide contact layer wrapped around the first n-type doped epitaxial semiconductor material; and


However, Maeda et al. teach a similar FinFET device, wherein 
a titanium silicide contact layer 162-1, 162-2, 162-3 (‘first metal alloy layers’, ‘NiSi or TiSi’, fig. 11-14; ¶ 0075, ¶0080) wrapped around the first n-type doped epitaxial semiconductor material 161-1, 161-2, 161-3 (‘first elevated sources/drains’, ¶ 0075); and
a metal silicide contact layer 262-1, 262-2, 262-3 (‘second metal alloy layers’, fig. 11-14; ¶ 0075, ¶0080) wrapped around the second p-type doped epitaxial semiconductor material 261-1, 261-2, 261-3 (‘second elevated sources/drains’, ¶ 0075).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Basker et al. and Maeda et al. to form silicide layers on the S/D regions according to the teachings of Maeda et al. with a motivation to limit current flow through the S/D regions and S/D contacts, thus limit operating current consumption and enhance device performance and longevity. See Maeda et al., ¶¶ 0058-0062 etc.
 
But Basker et al. and Maeda et al. are silent upon the provision of wherein the metal silicide contact layer wrapped around the first n-type doped epitaxial semiconductor material contains a silicide of ruthenium (Ru).
However, ADUSUMILLI et al. teach a NFET-PFET device, wherein the metal silicide contact layer 502/602/604 contains a silicide of titanium (Ti) or ruthenium (Ru) (¶ 0052, ¶ 0054).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the Titanium Silicide material of Maeda et al. with the specified ruthenium Silicide material, since it has been held to be within the general skill In re Leshin, 125 USPQ 416 (See MPEP2144.07). 

Regarding claim 9, Basker et al., Maeda et al. and ADUSUMILLI et al. further teach, the device of claim 8, wherein the first n-type doped epitaxial semiconductor material 161-1, 161-2, 161-3 (‘first elevated sources/drains’, ¶ 0075 of Maeda et al.) and the second p-type doped epitaxial semiconductor materials 261-1, 261-2, 261-3 (‘second elevated sources/drains’, ¶ 0075 of Maeda et al.) each have upward facing surfaces and downward facing surfaces, and the first and second metal silicide contact layers 162-1, 162-2, 162-3 and 262-1, 262-2, 262-3 (fig. 11-14; ¶ 0075, ¶0080 of Maeda et al.) are formed on the upward facing surfaces and on the downward facing surfaces.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. Maeda et al. and ADUSUMILLI et al. as applied to claim 8 as above, and further in view of Wu et al. 

Regarding claim 10, Basker et al. Maeda et al. and ADUSUMILLI et al. teach all the limitations described in claim 1.
But Basker et al. Maeda et al. and ADUSUMILLI et al. are silent upon the provision of wherein the device of claim 8, further comprising:
a titanium nitride (TiN) layer directly on the first metal silicide contact layer and on the second metal silicide contact layer; and
a cobalt (Co) metal layer or a ruthenium (Ru) metal layer on the TiN layer.

However, Wu et al. teach a similar FinFET device, wherein 

a cobalt metal layer or a ruthenium metal layer 134/154 (fig. 10; ¶ 0049, ¶ 0060) on the TiN layer.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Basker et al., Maeda et al., ADUSUMILLI et al. and Wu et al. to form the TiN barrier layer according to the teachings of Wu et al. to prevent the diffusion of metallic material from the metallic fill/contact layer into the adjacent ILD layer. See Wu et al., ¶ 0049.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. PRIOR ART MUST 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817